 1
 2
 3
 4
 5
6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
     AK&B VENTURES,LLC,                           Case No. 5:19-CV-00565-RGK-JEM
12
                                     Plaintiff,
13                                                STIPULATED PROTECTIVE ORDER
            v.
14                                                 Judge:    Hon. R. Gary Klausner
     SIGMANET INC.; CONVERGEONE,                   Courtroom: 850
15   INC.; CONVERGEONE HOLDINGS;
     CONVERGEONE SOLUTIONS; and                    Complaint Filed: February 6, 2019
16   DOES 1 to 30, inclusive,
                                                   Amended Complaint Filed:
17                                 Defendants.     Apri129, 2019

18   CONVERGEONE,INC. and                          Trial Date: March 31, 2020
     CONVERGEONE HOLDINGS,INC.,
19
                             Counterclaimants.
20
21
     ~ AK&B VENTURES,LLC,
22
23                  Counterclaim Defendant.
24   ///
25   ///
26   ///
27   ///
28   ///

     STIPULATED PROTECTIVE ORDER                                CaSE No. 5:19-CV-00565-RGK-JEM
 1   1.     PURPOSE AND LIMITS OF THIS ORDER
 2          Discovery in this action is likely to involve confidential, proprietary, or
 3   private information requiring special protection from public disclosure and from
 4   use for any purpose other than this litigation. Thus, the Court enters this Protective
 5   Order. This Order does not confer blanket protections on all disclosures or
 6   responses to discovery, and the protection it gives from public disclosure and use
 7   extends only to the specific material entitled to confidential treatment under the
 8   applicable legal principles. This Order does not automatically authorize the filing
 9   under seal of material designated under this Order. Instead, the parties must comply
10   with L.R. 79-5.1 if they seek to file anything under seal. This Order does not
11   govern the use at trial of material designated under this Order.
12   2.     DESIGNATING PROTECTED MATERIAL
13          2.1    Over-Designation Prohibited. Any party or non-party who designates
14   information or items for protection under this Order as "CONFIDENTIAL" or
15 "HIGHLY CONFIDENTIAL —ATTORNEY EYES ONLY"(a "designator") must
16   only designate specific material that qualifies under the appropriate standards. To
17   the extent practicable, only those parts of documents, items, or oral or written
18   communications that require protection shall be designated. Designations with a
19   higher confidentiality level when a lower level would suffice are prohibited. Mass,
20   indiscriminate, or routinized designations are prohibited. Unjustified designations
21   expose the designator to sanctions, including the Court's striking all confidentiality
22   designations made by that designator. Designation under this Order is allowed only
23   if the designation is necessary to protect material that, if disclosed to persons not
24   authorized to view it, would cause competitive or other recognized harm. Material
25   may not be designated if it has been made public, or if designation is otherwise
26   unnecessary to protect a secrecy interest. If a designator learns that information or
27   items that it designated for protection do not qualify for protection at all or do not
28

     STIPULATED PROTECTIVE ORDER                - 2-            CASE NO. 5:19-CV-00565-RGK-JEM
 1   qualify for the level of protection initially asserted, that designator must promptly
 2   notify all parties that it is withdrawing the mistaken designation.
 3          2.2    Manner and Timing of Designations. Designation under this Order
4    requires the designator to affix the applicable legend("CONFIDENTIAL" or
 5 "HIGHLY CONFIDENTIAL —ATTORNEY EYES ONLY")to each page that
6    contains protected material. For testimony given in deposition or other proceeding,
 7   the designator shall specify all protected testimony and the level of protection being
 8   asserted. It may make that designation during the deposition or proceeding, or may
 9   invoke, on the record or by written notice to all parties on or before the next
10   business day, a right to have up to 21 days from the deposition or proceeding to
11   make its designation.
12                 2.2.1. A party or non-party that makes original documents or materials
13          available for inspection need not designate them for protection until after the
14          inspecting party has identified which material it would like copied and
15          produced. During the inspection and before the designation, all material shall
16          be treated as HIGHLY CONFIDENTIAL —ATTORNEY EYES ONLY.
17          After the inspecting party has identified the documents it wants copied and
18          produced, the producing party must designate the documents, or portions
19          thereof, that qualify for protection under this Order.
20                 2.2.2. Parties shall give advance notice if they expect a deposition or
21          other proceeding to include designated material so that the other parties can
22          ensure that only authorized individuals are present at those proceedings when
23          such material is disclosed or used. The use of a document as an exhibit at a
24          deposition shall not in any way affect its designation. Transcripts containing
25          designated material shall have a legend on the title page noting the presence
26          of designated material, and the title page shall be followed by a list of all
27          pages (including line numbers as appropriate) that have been designated, and
28          the level of protection being asserted. The designator shall inform the court

     STIPULATED PROTECTIVE ORDER                -3-              CASE NO.5:19-CV-OOSF)S-RGK-JEM
 1          reporter ofthese requirements. Any transcript that is prepared before the
 2          expiration of the 21-day period for designation shall be treated during that
 3          period as if it had been designated HIGHLY CONFIDENTIAL —
 4          ATTORNEYEYES ONLY unless otherwise agreed. After the expiration of
 5          the 21-day period, the transcript shall be treated only as actually designated.
6           2.3    Inadvertent Failures to Designate. An inadvertent failure to
 7   designate does not, standing alone, waive protection under this Order. Upon timely
 8   assertion or correction of a designation, all recipients must make reasonable efforts
9    to ensure that the material is treated according to this Order.
10   3.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
11          All challenges to confidentiality designations shall proceed under L.R. 37-1
12   through L.R. 37-4.
13   4.     ACCESS TO DESIGNATED MATERIAL
14          4.1    Basic Principles. A receiving party may use designated material only
15   for this litigation. Designated material may be disclosed only to the categories of
16   persons and under the conditions described in this Order.
17          4.2    Disclosure of CONFIDENTIAL Material Without Further
18   Approval. Unless otherwise ordered by the Court or permitted in writing by the
19   designator, a receiving party may disclose any material designated
20   CONFIDENTIAL only to:
21                 4.2.1. The receiving party's outside counsel of record in this action
22          and employees of outside counsel of record to whom disclosure is reasonably
23          necessary;
24                 4.2.2. The officers, directors, and employees, including in-house
25          counsel and legal staff, of the receiving party to whom disclosure is
26          reasonably necessary;
27                 4.2.3. Experts retained by the receiving party's outside counsel of
28          record to whom disclosure is reasonably necessary;

     STIPULATED PROTECTIVE ORDER               -4-              CASE NO. 5:19-CV-OO565-RGK-JEM
 1                 4.2.4. The Court and its personnel;
 2                 4.2.5. Outside court reporters and their staff, professional jury or trial
 3          consultants, and professional vendors to whom disclosure is reasonably
 4          necessary, and who have signed the Agreement to Be Bound (Exhibit A);
 5                 4.2.6. During their depositions, witnesses in the action to whom
 6          disclosure is reasonably necessary and who have signed the Agreement to Be
 7          Bound (E~chibit A); and
 8                 4.2.7. The author or recipient of a document containing the material, or
 9          a custodian or other person who otherwise possessed or knew the
10          information.
11          4.3    Disclosure of HIGHLY CONFIDENTIAL —ATTORNEY EYES
12   ONLY. Unless permitted in writing by the designator, a receiving party may
13   disclose material designated HIGHLY CONFIDENTIAL —ATTORNEY EYES
14   ONLY without further approval only to:
15                 4.3.1. The receiving party's outside counsel of record in this action
16          and employees of outside counsel of record to whom it is reasonably
17          necessary to disclose the information;
18                 4.3.2. The Court and its personnel;
19                 4.3.3. Outside court reporters and their staff, professional jury or trial
20          consultants, and professional vendors to whom disclosure is reasonably
21          necessary, and who have signed the Agreement to Be Bound (Exhibit A); and
22                 4.3.4. The author or recipient of a document containing the material, or
23          a custodian or other person who otherwise possessed or knew the
24          information.
25          4.4    Procedures for Approving or Objecting to Disclosure of HIGHLY
26   CONFIDENTIAL —ATTORNEY EYES ONLY Material to In-House Counsel
27 ~ or Experts. Unless agreed to in writing by the designator:
28

     STIPULATED PROTECTIVE ORDER                 -S-             CasE No. 5:19-CV-00565-RGK-JEM
                   4.4.1. A party seeking to disclose to in-house counsel any material
 2          designated HIGHLY CONFIDENTIAL —ATTORNEY EYES ONLY must
 3          first make a written request to the designator providing the full name ofthe
 4          in-house counsel, the city and state of such counsel's residence, and such
 5          counsel's current and reasonably foreseeable future primary job duties and
6           responsibilities in sufficient detail to determine present or potential
 7          involvement in any competitive decision-making.
 8                 4.4.2. A party seeking to disclose to an expert retained by outside
9           counsel of record any information or item that has been designated HIGHLY
10          CONFIDENTIAL —ATTORNEY EYES ONLY must first make a written
11          request to the designator that(1)identifies the general categories of HIGHLY
12          CONFIDENTIAL —ATTORNEY EYES ONLY information that the
13          receiving party seeks permission to disclose to the expert,(2)sets forth the
14          full name of the expert and the city and state of his or her primary residence,
15         (3)attaches a copy of the expert's current resume,(4)identifies the expert's
16          current employer(s),(5)identifies each person or entity from whom the
17          expert has received compensation or funding for work in his or her areas of
18          expertise (including in connection with litigation) in the past five years, and
19         (6)identifies(by name and number of the case, filing date, and location of
20          court) any litigation where the expert has offered expert testimony, including
21          by declaration, report, or testimony at deposition or trial, in the past five
22          years. If the expert believes any of this information at(4)-(6)is subject to a
23          confidentiality obligation to a third party, then the expert should provide
24          whatever information the expert believes can be disclosed without violating
25          any confidentiality agreements, and the party seeking to disclose the
26          information to the expert shall be available to meet and confer with the
27          designator regarding any such confidentiality obligations.
28

     STIPULATED PROTECTIVE ORDER                - C-             CASE NO.5:19-CV-OO565-RGK-IEM
 1                 4.4.3. A party that makes a request and provides the information
 2          specified in paragraphs 4.4.1 or 4.4.2 may disclose the designated material to
 3          the identified in- house counsel or expert unless, within seven days of
 4          delivering the request, the party receives a written objection from the
 5          designator providing detailed grounds for the objection.
6                  4.4.4. All challenges to objections from the designator shall proceed
 7          under L.R. 37-1 through L.R. 37-4.
 8   5.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
 9          PRODUCED IN OTHER LITIGATION
10          5.1    Subpoenas and Court Orders. This Order in no way excuses non-
11   compliance with a lawful subpoena or court order. The purpose of the duties
12   described in this section is to alert the interested parties to the existence of this
13   Order and to give the designator an opportunity to protect its confidentiality
14   interests in the court where the subpoena or order issued.
15          5.2    Notification Requirement. If a party is served with a subpoena or a
16   court order issued in other litigation that compels disclosure of any information or
17   items designated in this action as CONFIDENTIAL or HIGHLY CONFIDENTIAL
18   — ATTORNEY EYES ONLY that party must:
19                 5.2.1. Promptly notify the designator in writing. Such notification shall
20          include a copy of the subpoena or court order;
21                 5.2.2. Promptly notify in writing the party who caused the subpoena or
22          order to issue in the other litigation that some or all of the material covered
23          by the subpoena or order is subject to this Order. Such notification shall
24          include a copy of this Order; and
25                 5.2.3. Cooperate with all reasonable procedures sought by the
26          designator whose material may be affected.
27          5.3    Wait For Resolution of Protective Order. If the designator timely
28   seeks a protective order, the party served with the subpoena or court order shall not

     STIPULATED PROTECTIVE ORDER                 - 7-             CASE NO. 5:19-CV-00565-RGK-JEM
 1   produce any information designated in this action as CONFIDENTIAL, HIGHLY
 2   CONFIDENTIAL —ATTORNEY EYES ONLY before a determination by the
 3   court where the subpoena or order issued, unless the party has obtained the
 4   designator's permission. The designator shall bear the burden and expense of
 5   seeking protection of its confidential material in that court.
6    G.     UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL
 7          If a receiving party learns that, by inadvertence or otherwise, it has disclosed
 8   designated material to any person or in any circumstance not authorized under this
9    Order, it must immediately(1)notify in writing the designator of the unauthorized
10   disclosures,(2)use its best efforts to retrieve all unauthorized copies ofthe
11   designated material,(3)inform the person or persons to whom unauthorized
12   disclosures were made of all the terms ofthis Order, and (4) use reasonable efforts
13   to have such person or persons execute the Agreement to Be Bound (Exhibit A).
14   7.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15          PROTECTED MATERIAL
16          When a producing party gives notice that certain inadvertently produced
17   material is subject to a claim of privilege or other protection, the obligations of the
18   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
19   This provision is not intended to modify whatever procedure may be established in
20   an e-discovery order that provides for production without prior privilege review
21   pursuant to Federal Rule of Evidence 502(d) and (e).
22   8.     FILING UNDER SEAL
23          Without written permission from the designator or a Court order, a party may
24   not file in the public record in this action any designated material. A party seeking
25   to file under seal any designated material must comply with L.R. 79-5.1. Filings
26   may be made under seal only pursuant to a court order authorizing the sealing of the
27   specific material at issue. The fact that a document has been designated under this
28   Order is insufficient to justify filing under seal. Instead, parties must explain the

     STIPULATED PROTECTIVE ORDER                -S-              CnSE No. 5:19-CV-00565-RGK-JEM
 1   basis for confidentiality of each document sought to be filed under seal. Because a
2    party other than the designator will often be seeking to file designated material,
 3   cooperation between the parties in preparing, and in reducing the number and extent
4    of, requests for under seal filing is essential. If a receiving party's request to file
 5   designated material under seal pursuant to L.R. 79-5.1 is denied by the Court, then
6    the receiving party mayfile the material in the public record unless(1)the
 7   designator seeks reconsideration within four days of the denial, or(2)as otherwise
 8   instructed by the Court.
9    ///
10   ///
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

     STIPULATED PROTECTIVE ORDER                 -9-              CASE No.5:19-CV-00565-RGK-JEM
                                                                 0




 1   9.     FINAL DISPOSITION
2           Within 60 days after the final disposition ofthis action, each party shall
3    return all designated material to the designator or destroy such material, including
4    all copies, abstracts, compilations, summaries, and any other format reproducing or
5    capturing any designated material. This provision shall not prevent counsel from
6 retaining an archival copy ofall pleadings, motion papers, trial, deposition, and
7    hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
8    expert reports, attorney work product, and consultant and expert work product, even
9 if such materials contain designated material. Any such archival copies remain
10 subject to this Order.
11             ~~~M~..
     Dated:          t ~8 ,2019                  DRINKER BIDDLE 8c REATH LLP
12
13
                                                 By:
14                                                      Rya
                                                        Fran F. V
15
                                                  Attorne s for Defendants
16
                                                   N
                                                   C~CONVERGEOLDINGS'
                                                                  ENH
~~                                                COI~VERGEONE SOLUTIONS
18                /I /~
     Dated:            ,2019                      BILAL LAW GROUP
19
20
21                                                By' ama              ~
22                                               Attorneys for Plaintiff
23                                               AK & B VENTURES,LLC

24
25          IT IS SO ORDERED.
26   DATED: NO           ~ 1.0l ~1
27                                                      i    e~-S~e • t~ie~-~Ige
28                                                                JOt'N E. I~"cQERMOTT
                                                            UNITED STATES N9A~ISTRATE JUDGE
     S71PUU1TED PROTECTIVE ORDER               - 1O -                C~sE No.5:19-CV-OOS65-RGK-JEM
 1                                          EXHIBIT A
                                   AGREE                    BOUND
 2
             I,                                           [print or type full name], of
 3
                                      [print or type full address], declare under penalty of
4
     perjury that I have read in its entirety and understand the Protective Order that was
 5
     issued by the United States District Court for the Central District of California on
6
                  [date] in the case of AK & B Ventures, LLC v. ConveYgeOne, Inc., et al.
 7
     Case No. 5:19-CV-00565-RGK-JEM . I agree to comply with and to be bound by
 8
     all the terms of this Protective Order, and I understand and acknowledge that failure
9
     to so comply could expose me to sanctions and punishment for contempt. I
10
     solemnly promise that I will not disclose in any manner any information or item
11
     that is subject to this Protective Order to any person or entity except in strict
12
     compliance with this Order.
13
             I further agree to submit to the jurisdiction ofthe United States District Court
14
     for the Central District of California for the purpose of enforcing this Order, even if
15
     such enforcement proceedings occur after termination ofthis action.
16
             I hereby appoint                                           [print or type full
17
     name] of                                             [print or type full address and
18
     telephone number] as my California agent for service of process in connection with
19
     this action or any proceedings related to enforcement of this Order.
20
21
     Date:
22
     City and State where sworn and signed:
23
24
     Printed name:
25
                     [printed name]
26
     Signature:
27
                     [signature]
28

     STIPULATED PROTECTIVE ORDER                 - I1 -            CasE No. S:19-CV-00565-RGK-JEM
